 


109 HR 5069 IH: To require the Secretary of Homeland Security to hire additional full-time non-supervisory import specialists of the Bureau of Customs and Border Protection, and for other purposes.
U.S. House of Representatives
2006-03-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5069 
IN THE HOUSE OF REPRESENTATIVES 
 
March 30, 2006 
Mr. Rangel introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To require the Secretary of Homeland Security to hire additional full-time non-supervisory import specialists of the Bureau of Customs and Border Protection, and for other purposes. 
 
 
1.Requirement to hire additional full-time import specialists of the Bureau of Customs and Border Protection 
(a)RequirementThe Secretary of Homeland Security shall— 
(1)hire additional full-time non-supervisory import specialists of the Bureau of Customs and Border Protection of the Department of Homeland Security so that the number of such import specialists during fiscal year 2007 and each subsequent fiscal year is at least 1,080, as required by section 412(b) of the Homeland Security Act of 2002 (6 U.S.C. 212(b)); and 
(2)provide for the salaries and expenses, including appropriate training and support, of the import specialists hired pursuant to paragraph (1). 
(b)Authorization of appropriationsOf the amounts made available for fiscal year 2007 and each subsequent fiscal year to carry out section 301(b)(2) of the Customs Procedural Reform and Simplification Act of 1978 (19 U.S.C. 2075(b)(2)), there are authorized to be appropriated to the Secretary such sums as may be necessary for each such fiscal year to carry out subsection (a).  
2.Certification relating to maintenance of Customs revenue functions 
(a)AmendmentSection 412(b) of the Homeland Security Act of 2002 (6 U.S.C. 212(b)) is amended by adding at the end the following new paragraph: 
 
(3)CertificationThe Secretary of Homeland Security shall certify to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate for each fiscal year that— 
(A)the requirement of paragraph (1) was met during such fiscal year; and 
(B)the number of full-time non-supervisory import specialists of the Bureau of Customs and Border Protection during such fiscal year was at least 1,080, as required by paragraph (1).. 
(b)Effective dateThe certification requirement of paragraph (3) of section 412(b) of the Homeland Security Act of 2002 (as added by subsection (a)) applies with respect to fiscal year 2007 and each subsequent fiscal year. 
 
